The judgment of the Court of Civil Appeals affirming the order of dismissal of the trial court is clearly correct. Revised Statutes, Article 1867, plainly directed the District Court to dismiss this case, for the reason that no mandate had been taken out of the Court of Civil Appeals within one year after the final judgment in that court. The questions as to whether or not the mandate should have issued, as it did issue in this case, out of the Court of Civil Appeals after the expiration of one year from its original final judgment, and the proper construction of Article 1775 *Page 456 
Revised Statutes, relating to the Supreme Court we find it unnecessary to pass upon or discuss.
For the reasons stated, the application for writ of error is accordingly refused.